DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 

Response to Arguments
35 USC § 102
Applicant’s arguments with respect to claim(s) 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claim
Claim 17, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin (US-20180146498) in view of Tiirola (US-20130343315).
As to claim 17, 23, 24, 25: Sahlin teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a transmitter that transmits a physical uplink shared channel (PUSCH) ([0100, 118]: PUSCH transmitted by UE); and a processor that controls the transmitter to transmit the PUSCH after transmitting a physical random access channel (PRACH), wherein the PRACH uses a signal sequence corresponding1 to a resource allocated to the PUSCH ([0100, 118]: initial PRACH transmitted by UE before the corresponding PUSCH), and  … and the base station comprises: a processor that controls a receiver to receive the PUSCH based on the signal sequence ([0100, 118]: locate and decode associated PUSCH). 
Sahlin may not explicitly teach wherein the resource allocated to the PUSCH in configured by higher layer signaling.  However, Tiirola teaches wherein the resource allocated to the PUSCH is configured by higher layer signaling ([0027]: PRACH and PUSCH configured by higher layers).


Dependent Claims
Claim 18, 19, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin (US-20180146498) in view of Tiirola (US-20130343315).
As to claim 18: Sahlin teaches the terminal according to claim 17, wherein the signal sequence is a Zadoff-Chu (ZC) sequence ([0100, 118]: ZC).

As to claim 19: Sahlin teaches the terminal according to claim 17, wherein the processor determines one or a plurality of radio resources for the PRACH corresponding to one transmission of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

As to claim 20: Sahlin teaches the terminal according to claim 18, wherein the processor determines one or a plurality of radio resources for the PRACH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

As to claim 21: Sahlin teaches the terminal according to claim 17, wherein the processor determines one radio resource for the PRACH corresponding to a plurality ([0084, 85, 100]: PUSCH transmissions) of transmissions of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

As to claim 22: Sahlin teaches the terminal according to claim 18, wherein the processor determines one radio resource for the PRACH corresponding to a plurality ([0084, 85, 100]: PUSCH transmissions) of transmissions of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “signal sequence” is undefined and “corresponding” adds no information regarding the relationship.